   Case 3:19-cv-00595-CWR-LRA Document 1 Filed 08/22/19 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI


    Noble Brooks                                                              Plaintiff

    v.                                                             3:19-cv-595-CWR-LRA
                                                         Case No. _______________

    United States of America                                                Defendant

                                                            JURY TRIAL DEMANDED
                                   COMPLAINT

   COMES NOW THE PLAINTIFF and alleges as follows:

                                PARTIES
1. Plaintiff NOBLE BROOKS is an adult resident of Mississippi, and an employee of

   Defendant Agency.

2. Defendant UNITED STATES OF AMERICA is an “employer” and “public agency”

   within the meaning of 29 U.S.C. § 203.

                         JURISDICTION AND VENUE

3. Jurisdiction in this court is proper under 28 U.S.C. § 1331.

4. Venue is proper in this court under 42 U.S.C § 2000e-5(f)(3) because this is the

   judicial district in which all events at issue took place.

5. Trial by jury is demanded on all issues so triable.

                                       FACTS

6. Mr. Brooks has worked for the Federal Bureau of Prisons for almost twenty years.

7. Mr. Brooks current position is a maintenance worker supervisor at the Federal

   Correctional Complex Yazoo City in the low security facility.
   Case 3:19-cv-00595-CWR-LRA Document 1 Filed 08/22/19 Page 2 of 5



8. All work time at issue occurred at the medium security facility on the Federal

   Correctional Complex Yazoo City.

9. On or around September 2017, prisoners were transferred to the medium security

   facility on the Federal Correctional Complex Yazoo City.

10. These prisoners were transferred here in order to respond to the events of

   Hurricane Maria in Puerto Rico.

11. In order to compensate for the transfer of new prisoners, employees were asked

   to work overtime at the medium security facility.

12. Mr. Brooks was asked to work overtime, and he accepted.

13. From October 2017 to May 2018, Mr. Brooks worked overtime at the medium

   security facility.

14. In order to accommodate the overtime, his schedule at the low-security facility

   was changed from 7:00am - 4:30pm to 6:00am - 3:30pm.

15. Mr. Brooks would started overtime hours at 4:00pm.

16. This schedule change was authorized by Raymond J. Conway, the General

   Foreman and then-Facilities Manager Steven Turner. (attached memorandum).

17. In order to receive pay each pay period, time and attendance sheets must be

   approved and certified by your supervisor.

18. Brooks’ time was approved and certified.

19. Brooks was paid for the overtime he worked.

20.On August 31, 2018, Brooks received a Notice of Intent to Offset Salary and

   Repayment Agreement which stated that he had been overpaid a total of $85.90.
     Case 3:19-cv-00595-CWR-LRA Document 1 Filed 08/22/19 Page 3 of 5



  21. After receiving the Notice of Intent, Mr. Brooks went to the Time and Attendance

     Clerk to see his T&A sheets in order to understand how he had been overpaid.

  22. Looking at his T&A sheets, Mr. Brooks noticed a signature on the sheets that did

     not belong to him and was instead a forgery of his signature.

  23. The Agency had been doing correctives on T&A sheets.

  24. These correctives are done in order to change the work schedule worked by

     employees during that pay period.

  25. Mr. Brooks refused to authorize any T&A sheets that had undergone correctives

     as they did not accurately reflect his time actually worked.

  26. Defendant Agency went through Mr. Brooks T&A sheets in order to change Mr.

     Brooks schedule for the period of October 2017 to May 2018. All correctives were

     done without permission of Mr. Brooks and were never authorized by Mr.

     Brooks.

  27. The correctives reflect an incorrect schedule that had Brooks starting overtime at

     4:30pm rather than 4:00pm, docking him 30 minutes of overtime pay.

  28.To date, the agency has garnished Mr. Brooks’ wages a total of $716.21 related to

     this issue.

                                CAUSES OF ACTION

COUNT ONE: FAILURE TO PAY OVERTIME

  29. Plaintiff incorporates all allegations set forth in other sections of this complaint.

  30.Plaintiff is an employee protected by the overtime provisions of the Federal Labor

     Standards Act.
   Case 3:19-cv-00595-CWR-LRA Document 1 Filed 08/22/19 Page 4 of 5



31. Under 29 U.S.C. § 207, overtime of one and one-half times the regular rate must

   be paid for hours worked in excess of 40 in a given work week.

32. Defendants failed to pay overtime as required by FLSA

33. As a result, Plaintiff worked overtime and was not compensated for it.

34. Defendant’s violations were willful.

35. Plaintiffs seek the full remedies provided by 29 U.S.C. § 216, including damages

   in the amount of their unpaid wages, liquidated damages, interest as applicable,

   and such other legal and equitable relief as may be proper.

36. Plaintiffs seek recovery of attorney's fees and costs under 29 U.S.C. § 216 and

   other applicable provisions of law and equity.

                                      REMEDIES

37. WHEREFORE, Plaintiffs request that this Court award Plaintiffs all available

   equitable and legal relief, including the following:

       a. Declare that the conduct complained of is unlawful and enter an

          injunction;

       b. Require Defendants to post a notice in the workplace that the policies and

          procedures at issue were found unlawful by this Court;

       c. Require Defendants, jointly and severally, to pay Plaintiffs wages owed

          under the FLSA, and an equal amount in liquidated damages;

       d. Award Plaintiffs reasonable attorney's fees and costs of this action;

       e. Award Plaintiffs interest on damages at the legal rate as appropriate,

          including pre- and post-judgment interest; and
      Case 3:19-cv-00595-CWR-LRA Document 1 Filed 08/22/19 Page 5 of 5



           f. Grant any further relief that the Court deems just and proper.

The foregoing Complaint is respectfully submitted on behalf of Plaintiffs by and through

counsel:

/s/Joel F. Dillard                                     Date: August 22, 2019
Joel F. Dillard, Esq. (MS Bar 104202)
Joel F. Dillard, PA
775 N. Congress St.
Jackson MS 39202
Ph: 601-487-7369
Email: joel@joeldillard.com
